Per Curiam:
Plaintiffs’ testator, David Beveridge, insured his life, in, favor of liis mother, Marion Beveridge. Marion Beveridge died during the lifetime of David, intestate, leaving David and two other children her sole next of kin.; David died subsequently, leaving a will by which he assumed to dispose of the. insurance policy issued in favor of his mother: . David’s, executors made claim to the insurance policy, and a litigation» as to the insurance subsequently ensued, between thepi and the administrator of Marion, in which judgment was entered declaring that the latter was. entitled to the fund. The plaintiffs demand of the defendant one-third of ihe insurance moneys,, less the expenses of administration, etc. (there being no debts against the estate of Marion); which is resisted on the ground that the decree in the. previous litigation is conclusive against any right of the plaintiffs to share in the proceeds of the policy. The dispute or controversy now súpmifeted to us seems to be as. utterly needless and without merit ás the on.e determined in the prior action between the parties. T-he judgment in that action decided that the personal representatives of Marion, not those of David, ivere entitled to the insurance -moneys; but it did not and could not have adjudicated upon the right of David- to 1 share in the estate of hisrmother as one of her next-of kirn Of course the interest of ÍDavid iii the estate of his mother vested at the time of the latter’s death, and on David?s deáth passed to-liis personal representatives. All'concurred.